IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


M.L.C.,                                     : No. 18 WM 2015
                                            :
                     Petitioner             :
                                            :
                                            :
               v.                           :
                                            :
                                            :
B.B.,                                       :
                                            :
                     Respondent             :


                                        ORDER



PER CURIAM

        AND NOW, this 8th day of April, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.